 



Exhibit 10.31

Summary of Senior Management Incentive Plan

The Company’s Senior Management Incentive Plan (“SMIP”) provides that
participating management employees may receive a percentage of their salary as a
bonus. Payment may be in the form of cash or stock. The President, Executive
Vice President, Senior Vice Presidents, and certain other key employees
participate in SMIP. SMIP payments are calculated as a percentage of base
compensation, based on performance by the Company relative to criteria that are
established and weighted by the Compensation Committee of the Board of
Directors. These criteria are based on measurements of the Company’s performance
deemed to be relevant to senior level managers, and to a level of performance
that is deemed to be attainable, indicative of corporate accomplishment, and
likely to lead to corporate success. They may be based on general corporate
objectives, or may on specific projects or objectives relevant to the particular
year. Not all participants necessarily participate in all criteria or to the
full extent of the plan. Criteria for the most senior SMIP participants may
include measurements of stock price performance and corporate earnings. Maximum
payouts are established on an individual basis. Frequency of payment will be
determined by the Compensation Committee.

 